Citation Nr: 0906676	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  07-04 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to an evaluation in excess of 10 percent for 
low back strain prior to August 26, 2008.

2.	Entitlement to an evaluation in excess of 40 percent for 
low back strain as of August 26, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from July 1980 to 
July 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Veteran testified before the undersigned Veterans Law 
Judge at a March 2008 hearing conducted at the RO.  A 
transcript of the hearing is of record.

This case was brought before the Board in April 2008, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim, to include providing the 
Veteran with a VA examination and obtaining updated VA 
treatment records.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal.


FINDINGS OF FACT

1.	Prior to August 26, 2008, the Veteran's low back strain 
was manifested by no more than subjective complaints of 
pain, difficulty standing and sitting and fatigability 
with functional forward flexion limited to 65 degrees; 
there is no evidence of ankylosis of the lumbar spine or 
of the entire spine.

2.	As of August 26, 2008, the Veteran's low back strain is 
manifested by no more than subjective complaints of pain, 
difficulty standing and sitting and fatigability with 
objective evidence of forward flexion of the lumbar spine 
limited to 10 degrees; there is no evidence of ankylosis 
of the lumbar spine or of the entire spine.

3.	The Veteran suffers from bilateral sciatic radiculopathy, 
manifested by subjective complaints of pain with sensation 
and objective findings of prolonged reflex latencies, 
approximating no more than mild incomplete paralysis of 
the sciatic nerve, secondary to service-connected chronic 
recurring low back strain.


CONCLUSIONS OF LAW

1.	The criteria for an evaluation in excess of 10 percent for 
low back strain prior to August 26, 2008, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.71a, Diagnostic Code 5237, General Rating Formula 
for Diseases and Injuries of the Spine (2008).

2.	The criteria for an evaluation in excess of 40 percent for 
low back strain as of August 26, 2008, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.71a, Diagnostic Code 5237, General Rating Formula for 
Diseases and Injuries of the Spine (2008).

3.	The criteria for a separate evaluation of 10 percent for 
left sciatic radiculopathy have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2008).

4.	The criteria for a separate evaluation of 10 percent for 
right sciatic radiculopathy have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in May 2005.  The 
RO's March 2005 and September 2006 notice letters advised the 
Veteran what information and evidence was needed to 
substantiate the claim decided herein and what information 
and evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the Veteran.  He was specifically told 
that it was his responsibility to support the claim with 
appropriate evidence.  Finally the letters advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The duty to notify the Veteran 
was satisfied under the circumstances of this case.  38 
U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

Also during the pendency of this appeal, the Court has issued 
a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), regarding the notice required for an increased 
compensation claim.  A July 2008 VCAA letter provided such 
notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service medical records are associated with claims file.  
Post-service treatment records and reports from the Columbia 
VA Medical Center (VAMC) have also been obtained.  The 
Veteran has not identified any additional treatment records 
that should be obtained prior to a Board decision.  He was 
afforded VA examinations to determine the severity of his low 
back strain in November 2006 and August 2008.  See 38 
U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2008); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period.  Further, 
the Board must evaluate the medical evidence of record since 
the filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see 
also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

The Veteran's lumbar spine disability is rated according to 
38 C.F.R. § 4.71a, Diagnostic Code 5237, which is applicable 
to lumbosacral or cervical strain.  Lumbosacral strain is to 
be evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, unfavorable 
ankylosis of the entire spine warrants a 100 percent rating.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent rating.  

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis warrants a 
20 percent rating.  

Finally, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, the 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm guarding or localized tenderness not resulting in an 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent of the height warrants a 10 
percent rating.

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Entitlement to an Increased Evaluation Prior to August 26, 
2008

Prior to August 26, 2008, the Veteran has been assigned an 
evaluation of 10 percent for his lumbar spine disability.  
Having considered the evidence of record, the Board finds 
that the Veteran is not entitled to an evaluation greater 
than 10 percent for his lumbar spine disability for the 
period prior to August 26, 2008.  In this regard, the Board 
notes that the Veteran's lumbar spine disability was 
manifested during this period by subjective complaints of 
pain, difficulty standing and sitting and fatigability.  
There is also objective evidence of slight limitation of 
motion of the lumbar spine during this period, with 
functional forward flexion limited to 65 degrees and a 
combined range of motion of the thoracolumbar spine limited 
to 185 degrees.  There is no evidence of ankylosis of the 
thoracolumbar spine or the entire spine during the period 
prior to August 26, 2008.

With regards to range of motion testing, a November 2006 VA 
examination noted the Veteran as having forward flexion from 
zero to 85 degrees and extension from zero to 5 degrees, full 
left lateral flexion from zero to 30 degrees, right lateral 
flexion from zero to 25 degrees, and full left and right 
lateral rotation from zero to 30 degrees bilaterally.  No 
additional limitation of motion was found due to fatigue, 
weakness, or lack of endurance except for forward flexion, 
which was limited by pain to 65 degrees after repetitive use.  
Taking into account the Court's holding in DeLuca, supra, the 
Board will consider the Veteran's functional flexion to be 
limited to 65 degrees prior to August 26, 2008.

Applying the range of motion measurements to the general 
ratings formula, the above evidence demonstrates the Veteran 
is not entitled to an evaluation greater than 10 percent for 
low back strain.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine.  Entitlement 
to an evaluation in excess of 10 percent is not warranted as 
there is no medical evidence of forward flexion of the lumbar 
spine limited to 60 degrees or combined range of motion of 
the lumbar spine limited to 120 degrees for the period prior 
to August 26, 2008.  Id.  In addition, there is no objective 
evidence of ankylosis of the lumbar spine or of the entire 
spine during this period.  Id.

In light of the above, the Board finds that the Veteran is 
not entitled to an evaluation in excess of 10 percent for his 
service-connected lumbar spine disability for the period 
prior to August 26, 2008.  The Board has considered whether 
the benefit of the doubt rule applies to this stage of the 
appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  However, a 
preponderance of the evidence is against an increased 
evaluation for this period; thus, this rule does not apply 
and the claim must be denied.

Entitlement to an Increased Evaluation As of August 26, 2008

The Veteran was again evaluated by VA on August 26, 2008.  A 
VA examination conducted on this date indicates the Veteran 
has forward flexion of the lumbar spine limited to 10 
degrees.  The Board observes that the RO assigned a 40 
percent evaluation for the Veteran's low back strain as of 
August 26, 2008.  Further, the Board notes that a 40 percent 
evaluation is the maximum possible evaluation based upon 
limitation of motion of the thoracolumbar spine.

The Board has also considered whether the evidence of record 
demonstrates entitlement to a rating in excess of 40 percent 
as of August 26, 2008.  However, the Board finds that it does 
not.  In this regard, the Board observes that there is no 
competent medical evidence of ankylosis of the thoracolumbar 
spine or of the entire spine.  Thus, a higher evaluation is 
not warranted under the General Rating Formula.  Finally, the 
Board observes the schedular criteria for intervertebral disc 
syndrome does not apply in the instant case.  

In light of the above, the Board finds that the Veteran is 
not entitled to an evaluation in excess of 40 percent for his 
service-connected low back strain as of August 26, 2008.  The 
Board has considered whether the benefit of the doubt rule 
applies to this stage of the appeal.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
However, a preponderance of the evidence is against an 
evaluation higher than 40 percent for this period; thus, this 
rule does not apply.

Entitlement to a Separate Evaluation for Neurological 
Manifestations

The Board has considered whether separate evaluations are 
warranted for neurological manifestations of the Veteran's 
lumbar spine disorder.  In this regard, the Board observes 
that, while the November 2006 VA examination report notes no 
definite lower extremity weakness, the Veteran reported 
decreased feeling to light touch on the left thigh.  In 
addition, the August 2008 VA examination report notes motor 
strength globally decreased at both knees with a diagnosis of 
bilateral lumbar radiculopathy.  

As indicated in Note (1) to the General Formula, associated 
neurological abnormalities are to be rated separately.  
Accordingly, a separate rating of 10 percent, but no higher, 
is warranted for both left and right sciatic radiculopathy.  
38 C.F.R. § 4.124a, Diagnostic Code 8520.  The evidence 
indicates that the sciatic radiculopathy results in pain and 
numbness but no bowel or bladder impairment, and the Board 
concludes that a preponderance of the evidence is against a 
higher separate evaluation than the 10 percent for the 
bilateral sciatic radiculopathy assigned herein.


ORDER

An evaluation in excess of 10 percent for low back strain 
prior to August 26, 2008, is denied.

An evaluation in excess of 40 percent for low back strain as 
of August 26, 2008, is denied.

A separate evaluation of 10 percent, but not greater, is 
granted for left sciatic radiculopathy, subject to the laws 
and regulations governing the payment of monetary benefits. 

A separate evaluation of 10 percent, but not greater, is 
granted for right sciatic radiculopathy, subject to the laws 
and regulations governing the payment of monetary benefits. 




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


